Exhibit 10.2
EMPLOYMENT AGREEMENT
     This agreement (“Agreement”) is made as of the 31st day of May, 2011
between Tufco Technologies, Inc., a Delaware corporation (“Tufco”), and James F.
Robinson (the “Employee”).
RECITALS
     Tufco desires to employ the Employee and the Employee desires to become an
employee of Tufco, upon the terms and conditions hereinafter set forth.
WITNESSETH:
     NOW, THEREFORE, in consideration of the mutual covenants and promises
contained herein, the parties hereto, each intending to be legally bound hereby,
agree as follows:

1.   Employment

     During the term of employment under this Agreement (the “Employment Term”),
the Employee shall perform the duties of President and Chief Executive Officer
of Tufco and shall perform such duties and responsibilities as may be assigned
to him from time to time by the Board of Directors of Tufco (the “Board”) and
the Chairman of the Board.

2.   Performance

     During the Employment Term, the Employee shall devote his entire business
efforts to the performance of his duties hereunder.

3.   Term

     Unless otherwise terminated in accordance with Sections 5 or 6, the
Employment Term shall be for an initial term of one year commencing on
September 19, 2011, and continuing thereafter for successive one-year renewal
terms.

4.   Compensation for Employment

     (a) The basic annual compensation of the Employee for his employment
services to Tufco and to all of its affiliated companies during the Employment
Term shall be $200,000 (the “Salary”), which Tufco shall pay to the Employee in
accordance with its normal payroll policy. Tufco may adjust the Salary upward on
an annual basis as the Board may determine, but the Salary shall not be
decreased.
     (b) During the Employment Term, Tufco shall pay the Employee a bonus in
accordance with this paragraph (b). For each fiscal year during the Employment
Term, the Board, in its sole discretion, shall establish a target for pre-tax
income in accordance with generally accepted accounting principles consistently
applied (“GAAP”) and the Employee’s bonus will vary as a percentage of Salary in
relation to the percentage achievement of that target as follows:

 



--------------------------------------------------------------------------------



 



          Percentage of Target Attained   Percentage of Salary Earned as Bonus
Below 80%
    0.0 %
80%
    20 %
90%
    27.5 %
100%
    35 %
110%
    42.5 %
120% and above
    50 %

For a percentage of budget achievement between the benchmarks, the percentage of
Salary shall be linearly interpolated, provided that no bonus is paid for
achievement less than 80% of target and the maximum bonus shall be 50% of Salary
in any event. In the case of partial fiscal year, Tufco shall adjust the bonus
to correspond to Tufco’s target and the Salary for the portion of the applicable
fiscal year that shall be included in the Employment Term. Notwithstanding the
foregoing, the Employee’s initial bonus period (the “Initial Bonus Period”)
shall be the period starting with October 1, 2011 and ending September 30, 2012,
and Tufco shall use its target for that period to determine the Employee’s
eligibility for a bonus, and then apply the applicable bonus percentage to that
portion of the Employee’s annual Salary that relates to the Initial Bonus
Period. Any bonus earned by the Employee with respect to a bonus period shall be
paid to the Employee no later than March 15 of the year following the year in
which the bonus period ended.
     (c) During the Employment Term, Tufco shall reimburse the Employee for any
reasonable business expenses incurred on Tufco’s behalf in connection with the
performance of his services during the Employment Term. Such reimbursement shall
be made no later than the end of the year following the year in which the
underlying business expense was incurred. In addition, no reimbursement shall be
subject to liquidation or exchange for another benefit and the amount available
for reimbursement during any calendar year shall not affect the amount available
for reimbursement in a subsequent calendar year.
     (d) Stock Options. Options may be granted periodically to selected Tufco
executives for superior performance at the sole discretion of the Board, subject
to options availability determined by and at the sole discretion of the
Compensation Committee of the Board. The timing, the exercise price, as well as
the vesting period and the number of options (if any) will be determined
annually by the Compensation Committee of the Board.
5. Termination Without Compensation
     (a) Non-Renewal of Term. The Employment Term may be terminated by Employee
by giving written notice of the intention to terminate the Employment Term at
least 120 days prior to the proposed termination date.
     (b) Partial or Total Disability. If the Employee is unable, with or without
reasonable accommodation, to perform his duties and responsibilities hereunder
to the full extent required hereunder by reason of illness, injury or incapacity
for six months (during which time he shall continue to be compensated
hereunder), Tufco may terminate the Employee Term, and Tufco shall not have any
further liability or obligation to the Employee hereunder except for any unpaid

2



--------------------------------------------------------------------------------



 



Salary and Fringe Benefits accrued to the date of termination. In the event of
any dispute under this Section 6(b), the Employee shall submit to a physical
examination by a licensed physician mutually satisfactory to Tufco and the
Employee, the cost of such examination to be paid by Tufco, and the
determination of such physician shall be determinative. If, after termination
due to disability as provided herein, the Employee obtains, at his sole expense,
medical certification from a licensed physician reasonably satisfactory to Tufco
that such disability has ended, Tufco shall offer to employ the Employee
pursuant to the terms of this Agreement for the remainder of the initial term or
any renewal term in effect at the time of termination, except that Tufco shall
not be required to reemploy the Employee at the same position if Tufco shall
have elected another person to such position during the period.
     (c) Death. If the Employee dies, this Agreement (except for the provisions
of Sections 6, 10 and 11 hereof) shall terminate and therefore Tufco shall not
have any further liability or obligation to the Employee, his executors,
administrators, heirs, assigns or any other person claiming under or through him
except for unpaid Salary and Fringe Benefits accrued to the date of his death.
     (d) Cause. Tufco may terminate the Employment Term for “cause” by giving
the Employee 30 days’ notice of the termination date, and thereafter Tufco shall
not have any further liability or obligation to the Employee. For purposes of
this Agreement, “Cause” shall mean the failure of the Employee to observe or
perform (other than by reason of illness, injury or incapacity) any of the
material terms or provisions of this Agreement, dishonesty, willful misconduct,
material neglect of Tufco’s business, or conviction of a crime or offense
involving circumstances substantially related to the circumstances of Employee’s
employment.
6. Termination With Compensation
     (a) Non-Renewal of Term. The Employment Term may be terminated by either
party hereto as of the end of the initial term or any renewal term then in
effect by giving written notice of the intention to terminate the Employment
Term at least 90 days prior to the proposed termination date. If Tufco
terminated the Employment Term under such circumstances, Tufco shall provide the
Employee with the Termination Compensation specified in Section 6(c).
     (b) Without Cause. Tufco shall have the right to terminate the employment
Term without Cause at any time by giving the Employee 30 days’ notice of the
termination date. Under such circumstances, Tufco shall provide the Employee
with the Termination Compensation specified in Section 6(c).
     (c) Termination Compensation. The “Termination Compensation” shall consist
of the following: In the case of a termination by Tufco under Sections 6(a) or
6(b), payment of the Employee’s Salary under Section 4(a), at the level in
effect at the date of termination, for one (1) year, payable in accordance with
the normal payroll policy of Tufco. The employee shall not be entitled to any
Termination Compensation under this Section 6 unless the Employee executes and
delivers to Tufco a release in a form satisfactory to Tufco in its sole
discretion by which the Employee releases Tufco and its past, present, and
future direct and indirect subsidiaries, parents, shareholders, affiliates
(including but not limited to, Tufco Technologies, Inc, Overseas Equity
Investors Ltd, Bradford Ventures Ltd, Bradford Venture Partners, L.P., Bradford
Associates,

3



--------------------------------------------------------------------------------



 



Bradford Equities Management, LLC, and all affiliates and related parties of the
foregoing), all of the foregoing entities’ successors and/or assigns, all of the
foregoing entities’ officers, directors, owners, partners, employees, agents,
representatives, insurers, benefit plans (including such plans’ sponsors,
administrators and fiduciaries), and the like, and any other person/entity
claimed to be jointly and or severally liable with any of the foregoing
persons/entities with respect claims or through which Tufco has acted, directly
or indirectly in its dealings with the Employee, from any obligations and
liabilities of any type whatsoever (except for Tufco’s obligation to provide the
Salary specified in this Section 6). The Employee must execute and deliver such
release to Tufco within sixty (60) days after his termination of employment and
such release must become effective (with all revocation periods having expired)
during such sixty (60) day period; provided, that if such sixty (60) day period
begins in one taxable year and ends in a subsequent taxable year, the payment of
the Termination Compensation shall not commence until such subsequent taxable
year. The parties hereto acknowledge that the Salary to be provided under this
Section 6 is to be provided in consideration for the above-specified release.
     (d) Exclusivity. Upon any termination by Tufco under Section 6(a) or
Section 6(b), Tufco shall not have any obligation to the Employee, his
executors, administrators, heirs, assigns or any other person claiming under or
through his other than to provide the Termination Compensation under the terms
and conditions of section 6(c). Upon any termination by the Employee under
Section 6(a), Tufco shall not have further liability or obligation to the
Employee, his executors, administers, heirs, assigns or any other person
claiming under or through him except to provide to the Employee any unpaid
Salary and Fringe Benefits that shall have accrued through the date of
termination.
7. Agreement Not to Compete
     (a) During the Non-Competition Period (defined below), the Employee shall
not, within the Restricted Area (defined below), directly or indirectly, in any
capacity, render his services, engage or have a financial interest in, any
business that is competitive with any of those business activities in which
Tufco or any of its subsidiaries or affiliates shall have been engaged during
his employment by it, including, but not limited to, the manufacturing,
packaging and distribution of wet and dry wipes, flexographic wide-web printing,
and slitting and rewinding, nor shall the Employee assist any person or entity
that is engaged in such business, including by making Tufco Information (defined
below) available to any such person or entity. In addition, during the
Non-Competition Period, the Employee shall not directly or indirectly solicit or
otherwise encourage any of the employees of any Tufco Party (defined below) to
terminate their employment with the applicable Tufco Party. As used herein, the
“Restricted Area” means the United States of America. The “Non-Competition
Period” means the period equal to the sum of (A) the period of the Employee’s
employment hereunder, (B) any period during which the Employee is paid any
Termination Compensation (defined above) and (C) an additional one year after
the end of the later of the period in clauses (A) and (B).
     (b) The terms of this Section 5 shall apply to Employee and any person,
partnership, association, corporation or other entity (collectively, a “Person”)
controlled by the Employee, including any relative of the Employee, to the same
extent as if they were parties hereto, and the

4



--------------------------------------------------------------------------------



 



Employee shall take whatever actions may be necessary to cause any such persons
or entities to adhere to the terms of this Section 5.
     (c) In the event of the voluntary or involuntary bankruptcy of Tufco or the
filing of a plan for reorganization by Tufco resulting in the termination of the
contract of employment or a situation giving rise to circumstances by which
Tufco fails to make any payment of compensation set forth in this Agreement,
Employee shall be relieved of all obligations under this Agreement relating to
covenants against competition as set forth in this Section 7.
     (d) Nothing herein shall be construed to limit or conflict with the
restrictions on competition contained within the “Agreement on Trade Secrets,
Confidentiality and Business Ideas” executed by Employee on February 11, 2011
and attached hereto as Exhibit A.
8. Inventions. Designs and Product Developments
     (a) All inventions, innovations, designs, ideas and product developments
(collectively, the “Developments”), developed or conceived by the Employee,
solely or jointly with others, whether or not patentable or copyrightable, at
any time during the Employment Term and that relate to the actual or planned
business activities of Tufco, or any of its subsidiaries or affiliates (any such
party is referred to herein as a “Tufco Party”) and all of the Employee’s right,
title and interest therein, shall be the exclusive property of the applicable
Tufco Party. The Employee hereby assigns, transfers and conveys to any
applicable Tufco Party all of his right, title and interest in and to any and
all such Developments. As requested from time to time by the Board, the Employee
shall disclose fully, as soon as practicable and in writing, all Developments to
the Board. At any time and from time to time, upon request of any of the Board,
the Employee shall execute and deliver to Tufco any and all instruments,
documents and papers, give evidence and do any and all other acts that, in the
opinion of counsel for Tufco, are or may be necessary or desirable to document
such transfer or to enable any applicable Tufco Party to file and prosecute
applications for and to acquire, maintain and enforce any and all patents,
trademark registrations or copyrights under United States or foreign law with
respect to any such Developments or to obtain any extension, validation,
reissue, continuance or renewal of any such patent, trademark, or copyright. The
applicable Tufco Party will be responsible for the preparation of any such
instruments, documents and paper and for the prosecution of any such proceedings
and will reimburse the Employee for all reasonable expenses incurred by him in
compliance with the provisions of this Section.
     (b) Nothing herein shall be construed to limit or conflict with the
provisions pertaining to “Business Ideas” within the “Agreement on Trade
Secrets, Confidentiality, and Business Ideas” executed by Employee on
February 11, 2011 and attached hereto to as Exhibit A.
9. Confidential Information
     (a) The Employee has had and will have possession of or access to
confidential information relating to the business of one or more Tufco Parties,
including writings, equipment, processes, drawings, reports, manuals, invention
records, financial information, business plans, customer lists, the identity of
or other facts relating to prospective customers, inventory lists,

5



--------------------------------------------------------------------------------



 



arrangements with suppliers and customers, computer programs, or other material
embodying trade secrets, customer or product information or technical or
business information of certain Tufco Parties. All such information, other than
any information that is in the public domain through no act or omission of the
Employee or which he is authorized to disclose, is referred to collectively as
the “Tufco Information”. During and after the Employment Term, the Employee
shall not (I) use or exploit in any manner the Tufco Information for himself or
any Person other than a Tufco Party (II) remove any Tufco Information, or any
reproduction thereof, from the possession or control of any Tufco Party or
(III) treat Tufco information other than in a confidential manner.
     (b) All Tufco Information developed, created or maintained by the Employee,
alone or with others while employed by Tufco, and all Tufco Information
maintained by the Employee thereafter, shall remain at all times the exclusive
property of the applicable Tufco Party. The Employee shall return to Tufco all
Tufco Information, and reproductions thereof, whether prepared by him or others,
that are in his possession immediately upon request and in any event upon the
completion of his employment by Tufco.
     (c) Nothing herein shall be construed to limit or conflict with the
provisions pertaining to “Confidential Information” within the “Agreement on
Trade Secrets, Confidentiality, and Business Ideas” executed by Employee on
February 11, 2011 and attached hereto to as Exhibit A.
10. Remedies
     The Employee expressly acknowledges that the remedy at law for any breach
of Section 7, 8 or 9 will be inadequate and that upon any such breach or
threatened breach, Tufco (or the applicable Tufco Party) shall be entitled as a
matter of right to injunctive relief in any court of competent jurisdiction, in
equity or otherwise, and to enforce the specific performance of the Employee’s
obligations under these provisions without the necessity of proving the actual
damage or the inadequacy of a legal remedy. Subject to the remainder of this
Section 10, the rights conferred upon Tufco (and any Tufco Party) by the
preceding sentence shall not be exclusive of, but shall be in addition to, any
other rights or remedies which Tufco may have at law, in equity or otherwise.

11.   Survival

     Notwithstanding the termination of the Employment Term pursuant to
Section 5 or 6, the obligations of the Employee under Sections 7, 8 and 9 hereof
shall survive and remain in full force and effect and Tufco shall be entitled to
relief against the Employee pursuant to the provisions of Section 10 hereof.
12. General
     (a) Governing Law. The terms of this Agreement shall be governed by the
laws of the State of Wisconsin.
     (b) Section 409A Compliance.

6



--------------------------------------------------------------------------------



 



          (i) It is intended that any income to the Employee provided by Tufco
(including, without limitation, any equity awards and other compensation) will
not be subject to interest and additional tax under Section 409A of the Internal
Revenue Code of 1986, as amended (“Code Section 409A”). This Agreement will be
interpreted and construed in favor of its meeting any applicable requirements of
Code Section 409A. Tufco, in its reasonable discretion, may amend (including
retroactively) this Agreement to comply with Code Section 409A. The preceding
provisions shall not be construed as a guarantee by Tufco of any particular tax
effect for any income to the Employee provided by Tufco (including, without
limitation, any equity awards and other compensation). Tufco will have no
responsibility for the payment of any applicable taxes on income to Employee
(including, without limitation, any equity awards and other compensation). For
purposes of Code Section 409A, a right to a series of installment payments under
this Agreement shall be treated as a right to a series of separate payments.
          (ii) Notwithstanding anything herein to the contrary, if the Employee
separates from service while the Employee is a “specified employee” (as defined
under Code Section 409A), any payment of any amount payable on account of
“separation from service” which is “deferred compensation” (each, as defined
under Treasury Regulation Section 1.409A-1(b)(1), after giving effect to the
exemptions in Treasury Regulation Sections 1.409A-1(b)(3) through (b)(12)), that
is scheduled to be paid within six (6) months after such separation from service
shall be paid on the six (6) month anniversary of such separation from service
or, if earlier, upon the Employee’s death.
     (c) Interpretation. Unless the context of this Agreement clearly requires
otherwise, (I) references to the plural include the singular, and to the
singular include the plural, (II) “or” has the inclusive meaning frequently
identified with the phrase “and/or” and (III) “including” has the inclusive
meaning frequently identified with the phrase “but not limited to”. The section
and other headings contained in this Agreement are for reference purposes only
and shall not control or affect the construction of this Agreement or the
interpretation thereof in any respect. Section, subsection, schedule and exhibit
references are to this Agreement unless otherwise specified. Each accounting
term used herein that is not specifically defined herein shall have the meaning
given to it under GAAP.
     (d) Binding Effect. All of the terms and provisions of this Agreement shall
be binding upon and inure to the benefit and be enforceable by the respective
heirs, representatives, successors (including any successor as a result of a
merger or similar reorganization) and assigns of the parties hereto, except that
the duties and responsibilities of the Employee hereunder are of a personal
nature and shall not be assignable in whole or in part by the Employee. Any
Tufco Party other than Tufco is a third party beneficiary of this Agreement and
may enforce the provisions of this Agreement that pertain to such Tufco Party,
including Sections 7, 8 and 9, to the same extent as if a party hereto.
     (e) Notices. All notices required to be given under this Agreement shall be
in writing and shall be deemed to have been given when personally delivered or
when mailed by registered or certified mail, postage prepaid, return receipt
requested, or when sent by Federal Express or other overnight delivery service,
addressed as follows:

         
 
  TO EMPLOYEE:   TO:  
 
  1534 Diamond Ct.   Tufco Technologies, Inc.
 
  Green Bay, WI 54311   3161 South Ridge Road
Green Bay, WI 54304-5626
Attn: Mr. Robert J. Simon, Chairman

     (f) Entire Agreement; Termination of Prior Agreement Modification. This
Agreement constitutes the entire agreement of the parties hereto with respect to
the subject matter hereof and supersedes all prior agreements with respect to
the subject matter hereof including, but not limited to, the Employment
Agreement by and between the Employee and Tufco L.P. dated October 11, 2010.
This Agreement may not be modified or amended in any way except in writing by
the parties hereto.
     (g) Duration. Notwithstanding the termination of the Employment Term and of
the Employee relationship with Tufco, this Agreement shall continue to bind the
parties for so long as any obligations remain under this Agreement, and in
particular, the Employee shall continue to be bound by the terms of Sections 7,
8 and 9.
     (h) Waiver. No waiver of any breach of this Agreement shall be construed to
be a waiver as to succeeding breaches.
     (i) Severability. If any provision of this Agreement or application thereof
to anyone under any circumstances is adjudicated to be invalid or unenforceable
in any jurisdiction, such validity or unenforceability shall not affect any
other provisions or applications of this Agreement which can be given effect
without the invalid or unenforceable provision or application and shall not
invalidate or render unenforceable such provision in any other jurisdiction.
     (j) Counterparts. This Agreement may be signed in any number of
counterparts, each of which shall be an original, with the same effect as if the
signatures hereto were upon the same instrument.
[Signature Page Follows.]

7



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties, hereto intending to be legally bound, have
hereunto duly executed this Agreement the day and year first written above.

          TUFCO TECHNOLOGIES, INC.   EMPLOYEE
 
       
By:
  /s/ Robert J. Simon   /s/ James F. Robinson
 
       
 
  Robert J. Simon
Chairman of the Board   James F. Robinson
 
        May 31, 2011   May 31, 2011

8



--------------------------------------------------------------------------------



 



Exhibit A
Agreement on Trade Secrets, Confidentiality and Business Ideas
THIS AGREEMENT is made and entered into by and between the undersigned employee
(“Employee”) and Tufco Technologies, Inc. (the “Company”).
In consideration of the continued employment of Employee and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Employee and the Company hereby agree as follows:
1. Confidentiality Obligations. During the term of Employee’s employment,
Employee will not directly or indirectly use or disclose any Confidential
Information or Trade Secret except in the interest and for the benefit of the
Company. After the end of Employee’s employment with the Company, for whatever
reason, Employee will not directly or indirectly use or disclose any Trade
Secret. For a period of 24 months following the end of Employee’s employment
with the Company, for whatever reason, Employee will not directly or indirectly
use or disclose any Confidential Information. Employee further agrees not to use
or disclose at any time information received by the Company from others except
in accordance with the Company’s contractual or other legal obligations
respecting third parties; the Company’s customers are third party beneficiaries
of this promise. Nothing in this Agreement shall prevent Employee, after the end
of employment with the Company, from using general skills and knowledge gained
while employed by the Company.
2. Restrictions on Competition.
2.1 During Employment. During the term of his/her employment with the Company,
Employee will not directly or indirectly compete against the Company, or
directly or indirectly divert or attempt to divert Customers’ or potential
customers’ business from the Company anywhere the Company does or is taking
steps to do business.
2.2 Following Employment. For 18 months following the end of his/her employment
with the Company, due to cause or voluntary termination, Employee agrees not to
directly or indirectly attempt to sell to any Restricted Customer any goods or
services of the type or substantially similar to the type sold by the Company
during the 18 months prior to termination of his/her employment for any
Restricted Customer physically located within the United States.
3. Definitions.
3.1 Trade Secret. The term “Trade Secret” has that meaning set forth under
applicable law. The term includes, but is not limited to, all computer source
code created by or for the Company.
3.2 Confidential Information. The term “Confidential Information” means all
non-Trade Secret information of, about or related to the Company or provided to
the Company by its customers that is not known generally to the public or the
Company’s competitors. Examples of Confidential Information include the
following: information about products under development, research, development
or business plans, production processes, manufacturing techniques, equipment
design and layout, test results, financial information, customer lists,
information about orders from and transactions with customers, sales and
marketing strategies and plans, pricing strategies, information relating to
sources of materials and production costs, personnel information and business
records; and information which is marked or otherwise designated as confidential
or proprietary by the Company.
3.3 Exclusions. Notwithstanding the foregoing, the terms “Trade Secret” and
“Confidential Information” do not include, and the obligations set forth in this
Agreement do not apply to, any information which: (i) can be demonstrated by
Employee to have been known by him/her prior to his/her employment by the
Company; (ii) is or becomes generally available to the public through no act or
omission of Employee; (iii) is obtained by Employee in good faith from a third
party who discloses such information to Employee on a non-confidential basis
without violating any obligation of confidentiality or secrecy relating to the
information disclosed; (iv) is independently developed by Employee outside the
scope of his/her employment without use of Confidential Information or Trade
Secrets; or (v) is Employee’s personnel information.
3.4 Customer. The term “Customer” means any individual or entity for whom/which
the Company has provided services or products or made a proposal to perform
services or provide products.
3.5 Restricted Customer. “Restricted Customer” means any individual or entity
for whom/which the Company provided services or products and with whom/which the
Employee had contact on behalf of the Company during the 18 months preceding the
end, for whatever reason, of Employee’s employment.

 



--------------------------------------------------------------------------------



 



3.6 Cause. The term “Cause” means any breach of this Agreement, act of
dishonesty, insubordination, violation of Company policy or conviction of a
crime, the circumstances of which substantially relate to Employee’s job.
3.7 Business Ideas. The term “Business Ideas” means all ideas, designs,
modifications, formulations, specifications, concepts, know-how, trade secrets,
discoveries, inventions, data, software, developments and copyrightable works,
whether or not patentable or registrable, which Employee originates or develops,
either alone or jointly with others while Employee is employed by the Company
and which are (i) related to any business known to Employee to be engaged in or
contemplated by the Company; (ii) originated or developed during Employee’s
working hours; or originated or developed in whole or in part using materials,
labor, facilities or equipment furnished by the Company.
4. Return of Property and Records Upon the end of employment with the Company,
for whatever reason, or upon request by the Company, Employee shall immediately
return to the Company all property, documents, records, and materials owned by,
belonging and/or relating to the Company (except Employee’s own personnel and
wage and benefit materials relating solely to Employee), and all copies of all
such materials. Upon the end of Employee’s employment with the Company, for
whatever reason, or upon request by the Company, Employee further agrees to
destroy such records maintained by him/her on his/her own computer equipment and
make available to the Company his/her personal computer for inspection by it or
its agent to ensure that adequate measures have been taken to destroy such
records on the Employee’s computer.
5. Business Idea Rights.
5.1 Assignment. The Company will own, and Employee hereby assigns and agrees to
assign to the Company, all rights in all Business Ideas which Employee
originates or develops either alone or working with others while Employee is
employed by the Company. All Business Ideas which are or form the basis for
copyrightable works are hereby assigned to the Company shall be considered
“works for hire” as that term is defined by U.S. Copyright Law.
5.2 Disclosure. While employed by the Company, Employee will promptly disclose
all Business Ideas to the Company.
5.3 Execution of Documentation. Employee, at any time during or after the term
of his/her employment with the Company, will promptly execute all documents
which the Company may reasonably require to perfect its patent, copyright and
other rights to such Business Ideas throughout the world.
6. Non-Solicitation of Employees. During the term of Employee’s employment with
the Company and for one year thereafter, Employee shall not directly or
indirectly encourage any Company employee to terminate his/her employment with
the Company or solicit such an individual for employment outside the Company
which would end or diminish that employee’s services to the Company.
7. Employee Disclosures and Acknowledgments.
7.1 Confidential Information of Others. Employee certifies that Employee has
not, and will not, disclose or use during Employee’s time as an employee of the
Company, any confidential information which Employee acquired as a result of any
previous employment or under a contractual obligation of confidentiality or
secrecy before Employee became an employee of the Company. All prior obligations
(written and oral), such as confidentiality agreements or covenants restricting
future employment or consulting, that Employee has entered into which restrict
Employee’s ability to perform any services as an employee for the Company are
listed below under the heading List of Prior Obligations.
7.2 Scope of Restrictions. Employee acknowledges and represents that the scope
of the restrictions contained in this Agreement are appropriate, necessary and
reasonable for the protection of the Company’s business, goodwill, and property
rights. Employee further acknowledges that the restrictions imposed will not
prevent him/her from earning a living in the event of, and after, the end of
his/her employment with the Company, for whatever reason.
7.3 Prospective Employers. Employee agrees, during the term of any restriction
contained in this Agreement, to disclose this Agreement to any entity which
offers employment to Employee. Employee further agrees that the Company may send
a copy of this Agreement to, or otherwise make the provisions hereof known to,
any of Employee’s potential employers.
8. Miscellaneous.
8.1 Binding Effect. This Agreement binds Employee’s heirs, executors,
administrators, legal representatives and assigns and inures to the benefit of
the Company and its successors and assigns.
8.2 Entire Agreement; Amendment or Waiver. This Agreement contains the entire
understanding between the

 



--------------------------------------------------------------------------------



 



parties with respect to the subject matter hereof, and all prior discussions,
negotiations, agreements, correspondence and understandings, whether oral or
written, between Employee and the Company with respect to the subject matter
addressed in this agreement are merged in it and superseded hereby. No provision
of this Agreement may be amended or waived other than in writing by the party
against whom enforcement of such amendment or waiver is sought.
8.3 Injunctive Relief. The parties agree that damages will be an inadequate
remedy for breaches of this Agreement and in addition to damages and any other
available relief, a court shall be empowered to grant injunctive relief.
8.4 Governing Law. This Agreement shall be governed by and construed in
accordance with the substantive and procedural laws of the state in which the
Employee’s principal business is located.
8.5 Consideration. Execution of this Agreement is a condition of Employee’s
continued employment with the Company and Employee’s employment by the Company
constitutes the consideration for Employee’s undertakings hereunder. In addition
to employment, the Company offers as consideration a minimum of two weeks
severance pay if it terminates his/her employment for a reason other than
“Cause.”
8.6 Severability. The obligations imposed by this Agreement are severable and
should be construed independently of each other. The invalidity of one provision
shall not affect the validity of any other provision.
8.7 Terminable-At-Will. Nothing in this Agreement shall be construed to limit
the right of either party to terminate the employment relationship at any time
with or without cause or notice.
8.8 Third Party Beneficiaries. Any Company affiliates are third party
beneficiaries with respect to Employee’s performance of his/her duties under
this Agreement and the undertakings and covenants contained in this Agreement
and the Company and any of its affiliates, enjoying the benefits thereof, may
enforce this Agreement directly against Employee. The terms Trade Secret,
Confidential Information and Business Ideas shall include materials and
information of the Company’s affiliates to which Employee has access.
List of Prior Obligations EMPLOYEE:

              By:   /s/ James F. Robinson    

Date: February 11, 2011

          TUFCO TECHNOLOGIES, INC.
    By:   /s/ Louis LeCalsey, III    

Date: February 11, 2011

 